Citation Nr: 0945788	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-33 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael Lawrence Varon, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO, among other things, 
denied service connection for hepatitis C.  In February 2005, 
the Veteran submitted additional evidence and the RO 
continued the denial of the claim in a January 2006 rating 
decision.

In September 2009 the Veteran testified during a hearing 
before the undersigned; a transcript of that hearing is of 
record.


FINDING OF FACT

The Veteran's hepatitis C is related to service.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection for hepatitis C, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

A June 2009 letter from Dr. Brodsky, submitted by the Veteran 
during the Board hearing with a waiver of initial RO 
consideration, indicated that the Veteran's hepatitis C was 
currently undetectable due to his persistence in obtaining 
treatment for the virus.  However, the absence of hepatitis 
in June 2009 or at this time is not fatal to the Veteran's 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)) (the 
presence of a chronic disability at any time during the claim 
process can establish the "current disability" element of a 
service connection claim, even where the most recent 
diagnosis is negative).  The Veteran filed his claim in July 
2003.  A July 2003 New York Medical Center of Queens liver 
biopsy report indicated that the Veteran had chronic 
hepatitis, and Dr. Brodsky indicated in his June 2009 letter 
that the Veteran was subsequently treated for hepatitis C and 
residuals.  Thus, the Veteran has established the current 
disability element of his claim for service connection for 
hepatitis C pursuant to McClain.

As to whether the Veteran's hepatitis is related to service, 
there is no evidence that the Veteran had hepatitis C in 
service, and all systems, including the endocrine system, 
were normal on the April 1968 Medical Evaluation Board 
examination (which diagnosed flat feet).  However, as service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran claims that his current hepatitis C is due to 
injections he received from with unsterilized injection guns 
during service.  During the Board hearing, the Veteran gave a 
detailed description of receiving inoculations from "jet 
spray, high velocity guns."  His immunization record shows 
multiple vaccinations.  VBA Fast letter 211B (98-110) 
(November 30, 1998) lists various risk factors for hepatitis 
C, including direct percutaneous exposure such as acupuncture 
with non-sterile needles.  This list does not include 
immunization with jet injectors as a risk factor.  However, 
this list is not exclusive.  Significantly, VBA Fast letter 
04-13 (June 29, 2004) specifically addressed the relationship 
between immunization with jet injectors and hepatitis C as it 
relates to service connection.  In this letter, the Acting 
Director of Compensation and Pension Service noted that an RO 
decision had erroneously quoted a VA physician who was the 
chief consultant to the Public Health Strategic health care 
group as indicating that anyone inoculated with jet injectors 
was at risk of having hepatitis C.  Although the attribution 
of this quotation was erroneous, the Acting Director 
concluded that, while most hepatitis C infections can be 
accounted for by known modes of transmission such as pre-1992 
transfusion and injection drug use, the transmission of the 
virus that causes hepatitis C with air gun injectors is 
"biologically plausible."  She cautioned that it is 
essential that any physician making such a determination 
include a full discussion of all modes of transmission, and a 
rationale as to why the physician believes the air gun was 
the source of the Veteran's hepatitis C.

In his June 2009 letter, Dr. Brodsky reviewed the Veteran's 
military and treatment history, and opined that the Veteran's 
hepatitis C was acquired during service, possibly from 
unsanitized injection guns or needles that transmitted the 
infection.  He noted the absence of other risk factors for 
hepatitis C.  As Dr. Brodsky was competent, and explained why 
he believed that injection guns could be the source of the 
Veteran's hepatitis C in light of exclusion of other modes of 
transmission, his opinion that the Veteran's hepatitis C is 
related to service is entitled to some probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed); VBA 
Fast Letter 04-13 (physicians indicating that air gun 
injection caused hepatitis should discuss other modes of 
transmission and explain rationale for conclusion).  In 
addition, the evidence does not include any contrary medical 
opinions.  As the weight of the evidence thus indicates that 
the Veteran had hepatitis C during the appeal period that is 
related to service, he is entitled to service connection for 
this disability.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


